Citation Nr: 0633573	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities on May 24, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations in March 2003 by the 
Medical & Regional Office Center (M&ROC) in Togus, Maine, 
which denied payment or reimbursement of unauthorized medical 
expenses incurred on May 24, 2002, for treatment at two non-
VA medical facilities.  

In January 2004, the veteran testified during a hearing 
before M&ROC personnel; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran is seeking VA payment of the cost of his 
private medical treatment rendered on May 24, 2002.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on May 24, 2002, was not authorized 
prior to the veteran's undergoing that treatment; nor did the 
veteran request such authorization within 72 hours of 
admission.

3.  The private medical treatment provided on May 24, 2002, 
was not for, or adjunct to either a service-connected 
disability or a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability; he did not have a 100 percent disability rating 
which is rated as permanent and total; however he was a 
participant in a vocational rehabilitation program. 

4.  The evidence establishes that the veteran's medical 
treatment on May 24, 2002 was not for emergency services.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on May 17, 2005, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-17.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
January 2004.  In that letter, the RO informed the veteran of 
the types of evidence needed in order to substantiate his 
claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred for treatment at non-
VA medical facilities on May 24, 2002.  VA has also informed 
the veteran of the types of evidence necessary to establish 
such claim, the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).   The Board 
acknowledges that complete VCAA notice was only provided to 
the appellant after the initial unfavorable decision in this 
case, rather than prior to the initial decision as typically 
required.  However, in a case involving the timing of the 
VCAA notice, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  The 
notice letter was issued after an initial unfavorable 
decision.  Thereafter, however, the appellant was afforded an 
opportunity to respond.  He testified at a March 2004 
informal hearing at the M&ROC.  Subsequently in August 2006, 
he stated that he did not wish to appear at another hearing, 
and requested that his case be considered on the evidence of 
record.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's VA and 
private medical records, and transcript of testimony given 
and statements made by him in support of his claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

Thus in this case, any further development would be futile, 
and that there is no possibility that additional assistance 
would further aid the veteran in substantiating his claim. 
Hence, no additional assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 


II.  Entitlement to Payment or Reimbursement of Unauthorized 
Medical Expenses

The veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred in receiving 
treatment at two non-VA facilities on May 24, 2002.  

VA medical records include a note dated May 14, 2002, showing 
that the veteran called to say he thought his gastritis had 
returned and the discomfort was unbearable.  He insisted that 
he should go to a local health care facility since he could 
not get into the Saco Clinic soon enough to see his primary 
care physician, nor could he get through to him by telephone.  
The author of the note told the veteran that he could not 
guarantee payment for an emergency department visit.  The 
note indicated that the veteran had a recent 
esophagogastroduodenoscopy, which was negative.  The veteran 
said he was too uncomfortable to drive two hours up to Togus 
that night.

Regarding the first treatment for which the veteran is 
seeking payment or reimbursement, private hospital treatment 
records at York Hospital show that he was seen there at the 
emergency department at 1:35 A.M. on May 24, 2002.  The 
emergency department report contains a "triage category" 
section listing possible categories including emergent, 
urgent, stable, and non-urgent.  The treatment provider 
indicated that the veteran's category was stable.  At that 
time the veteran reported complaints of vomiting and that he 
was not able to keep anything down for six days, and that his 
stomach was on fire.  He reported that he had voided prior to 
admission and had a bowel movement that morning.  He had been 
there earlier twice that month for the same complaints. 

Objective findings included that the oral mucosa was moist, 
skin was pink, and the veteran was quite anxious.  On 
physical examination, the report contains a clinical 
impression of GERD (gastroesophageal reflux disease); history 
of positive for H. pylori; Biaxin intolerable; and history of 
PTSD/anxiety.

The second set of medical expenses for which the veteran 
seeks payment or reimbursement is associated with treatment 
later the same day, at the emergency department of the 
Southern Maine Medical Center.  The veteran presented there 
in the afternoon of May 24, 2002.  The veteran reported 
complaints of chronic abdominal pain, nausea, and vomiting 
which started over a month before.  The veteran reported that 
he had been seen three times at York Hospital; and had been 
treated by VA.  

In the emergency room, the veteran was awake, alert, and in 
no apparent distress.  His physical examination was within 
normal limits, including a normal abdominal examination with 
no tenderness and normal bowel sounds.  He slept comfortably 
for two hours, with no nausea, vomiting or abdominal pain.  
The emergency department treatment report shows that the 
veteran's case was discussed with his primary care provider 
at VA, who had encouraged the veteran to return to 
gastroenterology at VA for a second consult.  That VA 
provider had also previously written a prescription for 
Phenergan, which the veteran had not filled yet, for his 
chronic nausea.  At the time of discharge, the veteran was 
awake, alert, ambulating under his own power, and in no acute 
distress.  

A review of the claims file reflects that service connection 
is presently in effect only for post-traumatic stress 
disorder (PTSD), which is evaluated as 70 percent disabling.  
The veteran has a combined evaluation for compensation of 70 
percent disabling.

At his personal hearing at the M&ROC, the veteran stated 
essentially that the treatment for which he is seeking 
payment or reimbursement, was rendered in a medical 
emergency.  He testified that he was doubled over with 
abdominal pain and it felt life threatening.  He testified 
that his mother had to drive him and that it would have been 
impossible for him to drive the two hour trip to receive 
treatment from VA.  The veteran testified that his primary 
care physician at the Saco Clinic told him that if he ever 
had abdominal pain or any kind of pain, to go to an emergency 
room, and call VA within 72 hours to tell them that is where 
he is.  He testified that therefore, that is what he does.  

The veteran testified that he was having projectile vomiting, 
so his mother drove him to the hospital.  He was asked about 
medical notation showing that he complained of vomiting for 
six days.  In reply, he testified that he did not remember 
saying that.  He testified indicating that he went to the 
second, different hospital the next afternoon, because that 
was where his ride agreed to take him.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in February 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) noted that emergency medical care received 
from a non-VA hospital requires authorization pursuant to 38 
C.F.R. § 17.54.  The veteran in that case testified that his 
principal care physician at VA had told him to go to an 
emergency room when he had to and that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at a non-VA 
medical facility. 

The Court, in rejecting that contention, observed that the 
advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization of payment contemplated in the 
VA regulation.  In this case, the veteran testified similarly 
that his primary care physician at the Saco Clinic told him 
that if he ever had abdominal pain or any kind of pain, to go 
to an emergency room.  

However, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on May 24, 2002.  The veteran has never 
asserted that such proper authorization was given, and there 
is no evidence of record suggesting that any such 
authorization was given.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with.  Thus, proper authorization from VA 
was not obtained.  

Furthermore, even if statements to that effect had been made 
by a VA physician, such statements would not constitute 
authorization for private hospitalization within the meaning 
of 38 U.S.C.A. § 1703(a).  In this regard, the Board notes 
VAOPGCCONCL 1-95, at 8-9, which, in response to the question 
"Who has the authority to approve or authorize a request for 
private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § 17.54?" 
stated:

Section 1703 of Title 38, United States Code, expressly 
authorizes the Secretary to contract for non-VA hospital 
care, and the Secretary has delegated that authority to the 
Under Secretary for Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors. VHA manual M-1, 
Part I, Chapter 21, paragraph 21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, we 
find that its reasoning, quoted above, is persuasive and 
clearly applies in the present matter.  See 38 U.S.C.A. § 
7104(c).  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on May 24, 2002 from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic director.  

Further, the veteran testified indicating that he told VA 
within 72 hours of the non-VA treatment; however, the Fee 
Services Unit first received notice of the veteran's medical 
treatment when the invoices and statements were received from 
the two non-VA hospitals in July 2002.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on May 24, 2002, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The Court has stated that a second means for potential relief 
for a veteran entitled to VA care forced to obtain treatment 
at a non-VA facility is pursuant to 38 U.S.C. § 1728.  That 
statute provides that the Secretary "may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such veterans have made payment."  Malone v. Gober, 10 
Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

Such reimbursement is available only in situations in which 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service- 
connected disability, (B) for a non- service-connected 
disability associated with and held to be aggravating a 
service- connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service- connected disability, or (D) for any illness, 
injury, or dental condition in the case of a veteran who (i) 
is a participant in a vocational rehabilitation program (as 
defined in 38 U.S.C.A. § 3101(9)), and (ii) is medically 
determined to have been in need of care or treatment . . . .; 
and (3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120 (2006).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized." Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the veteran's treatment on May 24, 2002, was 
not for a medical emergency.  It does not appear that either 
the physicians or the veteran, at the time the treatment was 
rendered, thought that his condition was an emergency of such 
nature that delay would have been hazardous to life or 
health.  The record reflects that the veteran is not service-
connected for the disorder that was diagnosed on May 24, 
2002, gastroesophageal reflux disease.  PTSD is mentioned 
only by history.  There is no medical evidence that his 
service-connected PTSD in anyway is related to the condition 
treated.  Thus, the Board finds that the veteran was not 
treated for a service-connected disability on May 24, 2002, 
nor was the condition, for which he was treated either 
associated with, or aggravating, an adjudicated service-
connected disability.  In short, the criteria for payment or 
reimbursement of unauthorized medical expenses under the 
regulation at 38 C.F.R. § 17.120, which implements 38 
U.S.C.A. § 1728, has not been met.

The law also provides for the reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-.1008 
(2003).  Such non-VA treatment must be for "emergency 
services."  38 C.F.R. § 17.1002(a)-(d).

Payment or reimbursement under 38 U.S.C. 1725 for emergency 
services may be made only if all of the following conditions 
are met:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

It does not appear that the veteran's chronic abdominal pain, 
nausea, and vomiting of weeks duration ever required 
emergency treatment.  There is no lay or medical evidence 
that the veteran was seen on May 24, 2002 for acute symptoms 
of sufficient severity of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  

In this case, ten days before, the veteran had called VAMROC 
and spoke to a treatment provider, insisting that he go to a 
local health care facility because he could not get into the 
Saco Clinic soon enough to see his primary care physician. He 
was warned at that time that any such visit may not be 
reimbursed.  Prior to the May 24, 2002 emergency room visits, 
he had been seen several times that month with similar 
symptoms, and had not even filled a prescription written for 
the purpose of alleviating associated symptoms of nausea.  

During his first visit on May 24, 2002, the provider 
specifically noted that the veteran's condition was stable, 
and indicated that it was not emergent or even urgent.  
During the second visit, in the emergency room, the veteran 
was awake, alert, and in no apparent distress; and physical 
examination was within normal limits.

These contemporaneous treatment records do not suggest that 
the veteran had acute symptoms of sufficient severity of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Further, there 
is no indication in the hospitalization records that the 
veteran was ever found unable to transfer to a VA facility 
due to an emergency condition.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Therefore, the appeal is denied.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at two non-VA facilities on May 24, 2002, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


